Order, Supreme Court, Bronx County (Barry Sal-man, J.), entered November 21, 1996, which granted plaintiffs’ motion for summary judgment in a mortgage foreclosure action, unanimously affirmed, with costs.
Defendant-appellant fails to raise a triable issue as to his *284claim that the mortgage should be voided as fraudulently procured, and his other affirmative defenses and counterclaims were properly rejected on the basis of his waiver in the mortgage of the right to interpose in a foreclosure proceeding any defense, setoff or counterclaim. The motion court properly noted that defendant is not barred from bringing a separate action for the alleged breaches of the contract of sale.
Concur— Sullivan, J. P., Wallach, Rubin, Williams and Tom, JJ.